Citation Nr: 1414716	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-20 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a body rash disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.

4.  Entitlement to service connection for residuals of a pilonidal cyst.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

8.  Entitlement to an increased rating for bilateral hearing loss disability, currently evaluated as noncompensable. 

9.  Entitlement to total rating for compensation purposes based on individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant, L. P. (spouse), and T.E. (daughter)


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to November 1971.

These matters come before the Board of Veterans' Appeals (Board) from February 2008, March 2010, and March 2012 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  

In September 2013, the Veteran and witnesses testified before a Decision Review Officer in Houston, Texas.  A transcript of that hearing is of record.

In December 2013, the Veteran and witnesses testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for a stomach disability due to service at Camp Lejeune has been raised by the record (See VA Form 21-4138 received by VA in December 2012), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a February 2008 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a back disability, dermatitis, depression, and a pilonidal cyst.  A timely appeal was received by VA in May 2010.  

In a March 2010 rating decision, the RO denied the Veteran's claims of entitlement to service connection for PTSD, diabetes, hypertension, and upper extremity peripheral neuropathy; the RO granted service connection for tinnitus and bilateral hearing loss disability.  A timely appeal was received by VA in June 2012 on the issues for which service connection had been denied. 

In a March 2012 rating decision, the RO denied entitlement to a compensable rating for bilateral hearing loss disability and denied entitlement to TDIU.  Timely appeals were received by VA in May and June 2012.  

In July 2012, the RO informed the Veteran's accredited representative that the Veteran's claims were ready for certification to the Board.  Subsequently, in September 2013, a DRO hearing was held on the above noted issues.  To date, the RO has not issued a supplemental statement of the case (SSOC) with consideration of the testimony and it is unclear as to what actions, if any, the RO took after receiving the September 2013 testimony.  

Based on the foregoing, the Board finds that the RO should issue an SSOC on the above issues prior to Board adjudication. 38 C.F.R. §§ 19.31, 19.37 (2013).  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal with consideration of the September 2013 DRO hearing testimony, and all evidence received since then.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

